Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 25 October 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  Sir
                     
                     Head Quarters 25th Octo. 1782
                  
                  I have the Honor to acknowlege two favors from you—Dated 10th & 15th Octo.
                  I have had no Intelligence of Importance eno’ to convey to your Excellency until now—Intelligence from Majr Tallmadge of 22d inst.—The inclosed is the Substance of what I have just received thro’ a very good Channel—and that part of it respectg the Division of the fleet is confirmed by the Acco. of two Deserters, from the St Margarita, who left N.York on Tuesday Morng last—& add that they were told one Division had gone down to the Hook in order to Sail to the W.Indies I am &c.
                  
                  
                     P.S.  Just at closing this Letter I am informed, that some naval prisoners, who came to Dobbs yesterday, mention that the whole Bristish fleet (except three or four Ships) had sailed in two Divisions—One on Tuesday & the other on Wenday.
                  
                  
               